DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 6 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: contains subject matter of claim 5 which was withdrawn by the election made on 7/6/20. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Applicant argues that discharge pin (31) is not hollow and thus could not anticipate claim 1. However, the examiner has never stated that the discharge pin (31) is analogous to the perforation pin. The examiner has stated that (7) phrased as a the punch member is an analogous structure to the perforation pin and the discharge pin (31 or 18) is an analogous structure to the insertion body that is utilized in the same method steps. Applicant has simply made no argument in contradiction to the examiner’s rejection. The applicant is reminded that a prior art reference is not required to use the same terminology or phrases to anticipate the claims. Similarly, Applicant argues that Hachikawa does not teach the insertion body, but Hachikawa clearly depicts an analogous structure (18, 31) that is utilized in the same method steps [Fig 2, 6, 10, 15]. Applicant argues the subject matter of claims 10 and 11 are not disclosed by Hachikawa, but the examiner does not rely on this reference for these teachings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16959553 in view of Hachikawa (JP H07-100879). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 16959553 recites in claim 1 a method of molding a first step of injecting a molten resin into a cavity of a mold; a second step of making a perforation and protrude toward the resin in the 
16959553 does not explicitly state pin having a hollow portion open at both a leading end and a base edge.
Hachikawa teaches a method of forming a bore in an injection molded article wherein a pin with a hole extending along its entire length is utilized in order to have an inner discharge pin to remove the excess material [0030, 0010, 0011. Fig 1-17]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16959553 and had the pin have a hole extending along the entire length, as suggested by Hachikawa, in order to have room for a discharge pin to dislodge the product. 
As to claim 2, 16959553 recites in claims 1 and 2 in the second step, the perforation pin is enveloped by the resin such that it is at a depth within the resin, but does not teach that the resin is injected first such that the pin penetrates into the resin. Moreover, a change in sequence is generally recognized to be obvious, see MPEP 2144.04 IV C.
  As to claim 3, 16959553 does not explicitly state the hollow portion is a hole extending in a length direction of the perforation pin.
Hachikawa teaches a method of forming a bore in an injection molded article wherein a pin with a hole extending along its entire length is utilized in order to have an inner discharge pin to remove the excess material [0030, 0010, 0011. Fig 1-17]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16959553 and had the pin have a hole extending along the entire length, as suggested by Hachikawa, in order to have room for a discharge pin to dislodge the product. 
As to claim 7, 16959553 does not explicitly state the limitations of claim 7.  
Hachikawa teaches when the perforation pin (7) is at a non-protruding position before being protruded toward the resin in the cavity, an insertion body (18, 31) is inserted into the hollow portion of the perforation pin [Fig 2, 6, 10, 15], in the second step, the perforation pin is protruded toward the resin in the cavity while the insertion body does not move [0011, 0015, 0030, Fig 3, 11, 16], in the third step, the perforation pin is extracted from the molded resin article 
As to claim 8, 16959553 does not explicitly state the pin and the insertion body start in the same position..  
Hachikawa teaches the perforation pin is at the non-protruding position, a position of the leading end of the perforation pin in a protruding direction in which the perforation pin protrudes is same as that of a leading end of the insertion body [0011, 0015, 0030, Fig 2, 6, 10, 15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16959553 and had the pin and insertion body start in the same position, as suggested by Hachikawa, in order to form a hole in the product being molded and dislodge the extracted portion. 
As to claim 9, 16959553 does not explicitly state the insertion body has a greater length than the pin.  
Hachikawa teaches the insertion body has a length in the protruding direction greater than or equal to that of the perforation pin and inserted into the hollow portion of the perforation pin through entirety of a length of the perforation pin in the protruding direction [0011, 0015, 0030, Fig 4, 13]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16959553 and had the insertion body be equal to or greater than the length of the pin, as suggested by Hachikawa, in order to form a hole in the product being molded and dislodge the extracted portion. 
Claims 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16959553 in view of Hachikawa (JP H07-100879), as applied to claims 1-3, 7-9 above, and in further view of Starkey (US 6116891)
As to claims 10 and 11, Hachikawa teaches the pin penetrates the resin in the cavity and resin in the cavity is introduced into a part of the hollow portion positioned inside leading end of the perforation pin [Fig 3, 4, 7, 10, 11, 12, 16], but does not teach the leading end of the pin contacts a flat inner surface of the mold cavity
Starkey teaches a method of forming an aperture in a molding part [Abstract] wherein a coring pin (48) penetrates through the mold cavity (38) to contact the opposite side flat inner surface to form an aperture [Fig 2, 4, col 7 line 35-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hachikawa and driven the pin leading edge to contact a flat inner surface of the mold cavity, as suggested by Starkey, in order to produce an aperture in the end product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachikawa (JP H07-100879).
As to claim 1, Hachikawa teaches a method of molding a first step of injecting a molten resin into a cavity of a mold [Abstract]; a second step of making a perforation pin (7) phrased as punch member having a hollow portion open at both a leading end and a base edge (the channel occupied by 18 or 31) and protrude toward the resin in the cavity [0015], in a state where the resin prior to solidification via cooling [0010]; and a third step of obtaining a molded resin article having a hole by solidifying the resin and extracting the perforation pin [0030, 0011, Fig 4, 12, 13, 17].  
Per the specification of the instant application, the “curing” is effected by cooling [0059, 0090] and the material is thermoplastic [0053]. Thus, the “curing” is not the exothermic reaction 
As to claim 2, Hachikawa teaches in the second step, the perforation pin penetrates the resin [Fig 3, 4, 7, 10, 11, 12, 16].  
As to claim 3, Hachikawa teaches the hollow portion is a hole (channel occupied by 31) extending in a length direction of the perforation pin [Fig 1-17].
As to claim 7, Hachikawa teaches when the perforation pin (7) is at a non-protruding position before being protruded toward the resin in the cavity, an insertion body (18, 31) is inserted into the hollow portion of the perforation pin [Fig 2, 6, 10, 15], in the second step, the perforation pin is protruded toward the resin in the cavity while the insertion body does not move [0011, 0015, 0030, Fig 3, 11, 16], in the third step, the perforation pin is extracted from the molded resin article and returns to the non-protruding position so that the insertion body is inserted into the hollow portion of the perforation pin again and the resin in the hollow portion is discharged from the perforation pin [0011, 0015, 0030, Fig 12, 13].  
As to claim 8, Hachikawa teaches the perforation pin is at the non-protruding position, a position of the leading end of the perforation pin in a protruding direction in which the perforation pin protrudes is same as that of a leading end of the insertion body [0011, 0015, 0030, Fig 2, 6, 10, 15].  
As to claim 9, Hachikawa teaches the insertion body has a length in the protruding direction greater than or equal to that of the perforation pin and inserted into the hollow portion of the perforation pin through entirety of a length of the perforation pin in the protruding direction [0011, 0015, 0030, Fig 4, 13].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hachikawa (JP H07-100879) in view of Starkey (US 6116891).
As to claims 10 and 11, Hachikawa teaches the pin penetrates the resin in the cavity and resin in the cavity is introduced into a part of the hollow portion positioned inside leading end of the perforation pin [Fig 3, 4, 7, 10, 11, 12, 16], but does not teach the leading end of the pin contacts a flat inner surface of the mold cavity
Starkey teaches a method of forming an aperture in a molding part [Abstract] wherein a coring pin (48) penetrates through the mold cavity (38) to contact the opposite side flat inner surface to form an aperture [Fig 2, 4, col 7 line 35-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hachikawa and driven the pin leading edge to contact a flat inner surface of the mold cavity, as suggested by Starkey, in order to produce an aperture in the end product. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742